Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF MISSOURI - In re: Interstate Bakeries Corporation, et al., Debtors. - x : x Chapter 11 Case No. 04-45814 (JWV) Jointly Administered FIRST AMENDED JOINT PLAN OF REORGANIZATION OF INTERSTATE BAKERIES CORPORATION AND ITS AFFILIATED DEBTORS AND DEBTORS-IN-POSSESSION SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP J. ERIC IVESTER SAMUEL S. ORY 333 WEST WACKER DRIVE Chicago, Illinois 60606 - and - SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP J. Gregory Milmoe (JM 0919) Four Times Square New York, New York 10036-6522 - and - STINSON MORRISON HECKER LLP Paul M. Hoffmann (Missouri Bar No. 31922) 1201 Walnut, Suite 2900 Kansas City, MO 64106-2150 Counsel for Debtors and Debtors-in-Possession Dated:January 25, 2008 TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME 3 A. Scope of Definitions 3 B. Definitions 3 1.1 “503 Deadline” 3 1.2 “ACE Companies” 3 1.3 “ACE Insurance Program” 3 1.4 “Adequate Protection Claims” 3 1.5 “Administrative Claim” 3 1.6 “Administrative Convenience Claim” 4 1.7 “Affiliates” 4 1.8 “Allocable Share” 4 1.9 “Allowed Claim” 4 1.10 “Allowed Class Claim” 4 1.11 “Alternative Proposal Procedures” 4 1.12 “Avoidance Claims” 4 1.13 “Ballot” 5 1.14 “Bankruptcy Code” 5 1.15 “Bankruptcy Court” 5 1.16 “Bankruptcy Rules” 5 1.17 “Brands” 5 1.18 “Brands Preferred Stock” 5 1.19 “Business Day” 5 1.20 “Capital Leases” 5 1.21 “Capital Lease Claim” 6 1.22 “Cash” 6 1.23 “Causes of Action” 6 1.24 “Central States Plan” 6 1.25 “Certificate” 6 1.26 “Chapter 11 Case(s)” 6 1.27 “Claim” 6 1.28 “Claimholder” 6 1.29 “Claims Objection Deadline” 6 1.30 “Class” 6 A-i PAGE 1.31 “Class A Common Stock” 6 1.32 “Class B Common Stock” 6 1.33 “Commitment Letter” 7 1.34 “Commitment Letter Approval Order” 7 1.35 “Confirmation Date” 7 1.36 “Confirmation Hearing” 7 1.37 “Confirmation Hearing Notice” 7 1.38 “Confirmation Order” 7 1.39 “Control Group Liability Claim” 7 1.40 “Control Group Liability Claims Plan Distribution Property” 7 1.41 “Convenience Class Election” 7 1.42 “Creditors’ Committee” 8 1.43 “Cure” 8 1.44 “Cure Amount” 8 1.45 “Cure Amount Objection” 8 1.46 “Cure Amount Objection Deadline” 8 1.47 “Cure Notice” 8 1.48 “D&O Claims” 8 1.49 “D&O Insurance” 8 1.50 “DIP Agent” 8 1.51 “DIP Credit Agreement” 8 1.52 “DIP Facility” 9 1.53 “DIP Facility Claim” 9 1.54 “DIP Facility Order” 9 1.55 “DIP Lenders” 9 1.56 “Debtors” 9 1.57 “Deficiency Claim” 9 1.58 “Disallowed Claim” 9 1.59 “Disbursing Agent” 9 1.60 “Disclosure Statement” 9 1.61 “Disputed Claim” 10 1.62 “Distribution Date” 10 1.63 “Distribution Reserve” 10 1.64 “Effective Date” 10 1.65 “Equity Committee” 10 A-ii PAGE 1.66 “Estates” 10 1.67 “Exchange Act” 10 1.68 “Exhibit” 10 1.69 “Exhibit Filing Date” 10 1.70 “Existing Securities” 10 1.71 “Expense Advance” 11 1.72 “Face Amount” 11 1.73 “Fee Letter” 11 1.74 “Final Order” 11 1.75 “First Union Claims” 11 1.76 “First Union Claims Plan Distribution Property” 11 1.77 “Fiscal Year” 11 1.78 “General Electric Claims” 11 1.79 “General Electric Claims Plan Distribution Property” 12 1.80 “General Unsecured Claim” 12 1.81 “General Unsecured Claims Plan Distribution Property” 12 1.82 “Holdback Amount” 12 1.83 “Holdback Escrow Account” 12 1.84 “IBC” 12 1.85 “IBC Creditor Trust” 12 1.86 “Impaired” 12 1.87 “Indemnification Rights” 12 1.88 “Indemnitee” 13 1.89 “Indenture” 13 1.90 “Indenture Trustee” 13 1.91 “Initial Rights Offering Participants” 13 1.92 “Insurance Coverage” 13 1.93 “Insured Claim” 13 1.94 “Intercompany Claim” 13 1.95 “Interest” 13 1.96 “Interestholder” 13 1.97 “Internal Revenue Code” 13 1.98 “JPMCB” 14 1.99 “Junior Secured Notes” 14 1.100 “KERP” 14 1.101 “Lien” 14 A-iii PAGE 1.102 “Long Term Incentive Plan” 14 1.103 “Mrs. Cubbison’s” 14 1.104 “New Common Stock” 14 1.105 “New Convertible Secured Notes” 14 1.106 “New Credit Facility” 15 1.107 “New Credit Facility Agent” 15 1.108 “Old Common Stock” 15 1.109 “Old Common Stock Options” 15 1.110 “Old Convertible Note Claims” 15 1.111 “Old Convertible Note Claims Plan Distribution Property” 15 1.112 “Old Convertible Notes” 15 1.113 “Ordinary Course Professional Order” 15 1.114 “Organizational Documents” 16 1.115 “Other Priority Claim” 16 1.116 “Other Unsecured Claims” 16 1.117 “Other Unsecured Claims Plan Distribution Property” 16 1.118 “Oversubscription” 16 1.119 “Oversubscription Allocable Share” 16 1.120 “PBGC” 16 1.121 “Pension Plans” 16 1.122 “Periodic Distribution Date” 16 1.123 “Person” 16 1.124 “Petition Date” 17 1.125 “Plan” 17 1.126 “Postpetition Interest” 17 1.127 “Potential Rights Offering Participant” 17 1.128 “Prepetition Agent” 17 1.129 “Prepetition Credit Agreement” 17 1.130 “Prepetition Credit Facility” 17 1.131 “Prepetition Credit Facility Debt” 17 1.132 “Prepetition Lender Actions” 17 1.133 “Prepetition Lender Claims” 17 1.134 “Prepetition Lenders” 18 1.135 “Prepetition Lenders Plan Distribution Property” 18 1.136 “Primary Allocable Share” 18 1.137 “Primary Subscription” 18 A-iv PAGE 1.138 “Priority Claim” 18 1.139 “Priority Tax Claim” 18 1.140 “Pro Rata” 18 1.141 “Professional” 19 1.142 “Professional Claim” 19 1.143 “Professional Fee Order” 19 1.144 “Projections” 19 1.145 “Reclamation Claim” 19 1.146 “Reclamation Order” 19 1.147 “Reconstitution Order” 19 1.148 “Record Date” 19 1.149 “Reinstated” or “Reinstatement” 19 1.150 “Released Parties” 20 1.151 “Reorganized .” 20 1.152 “Reorganized Debtors” 20 1.153 “Restructuring Transaction(s)” 20 1.154 “Restructuring Transactions Notice” 20 1.155 “Retained Actions” 20 1.156 “Rights Offering” 21 1.157 “Rights Offering Amount” 21 1.158 “Rights Offering Participants” 21 1.159 “Rights Offering Shares” 21 1.160 “SEC” 21 1.161 “SERP” 21 1.162 “Scheduled” 21 1.163 “Schedules” 21 1.164 “Secured Claim” 21 1.165 “Secured Tax Claim” 22 1.166 “Security” 22 1.167 “Servicer” 22 1.168 “Silver Point” 22 1.169 “Solicitation Procedures Order” 22 1.170 “Subordinated Debt Securities Claim” 22 1.171 “Subordinated Equity Securities Claim” 22 1.172 “Subordinated Securities Claim” 22 1.173 “Subscription Accounts” 23 A-v PAGE 1.174 “Subscription Agent” 23 1.175 “Subscription Expiration Date” 23 1.176 “Subscription Form” 23 1.177 “Subscription Purchase Price” 23 1.178 “Subscription Purchase Price Payment Date” 23 1.179 “Subscription Rights” 23 1.180 “Subsequent Rights Offering Participants” 23 1.181 “Subsidiary Debtors” 23 1.182 “Subsidiary Interests” 23 1.183 “Substantive Consolidation Compromise” 23 1.184 “Substantive Consolidation Motion” 24 1.185 “Tolling Agreement” 24 1.186 “Trust Advisory Board” 24 1.187 “Trust Agreement” 24 1.188 “Trust Assets” 24 1.189 “Trust Avoidance Claims” 24 1.190 “Trust Claims” 24 1.191 “Trust Expenses” 24 1.192 “Trust Recoveries” 24 1.193 “Trustee” 24 1.194 “Trustee Professionals” 24 1.195 “Undersubscription” 25 1.196 “Undersubscription Allocable Share” 25 1.197 “Unimpaired” 25 1.198 “Union Contracts” 25 1.199 “Unsecured Multiple Debtor Claim” 25 1.200 “Unsecured Multiple Debtor Claims Plan Distribution Property” 25 1.201 “Voting Deadline” 25 1.202 “Workers’ Compensation Claim” 25 C. Rules of Interpretation 25 D. Computation of Time 26 E. Exhibits 26 ARTICLE II ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS 26 2.1 Administrative Claims 26 A-vi PAGE 2.2 Priority Tax Claims 27 ARTICLE III SUBSTANTIVE CONSOLIDATION COMPROMISE 27 3.1 Issues Subject to Compromise 27 3.2 Effect of Substantive Consolidation 28 3.3 Approval of Substantive Consolidation Compromise 29 3.4 Substantive Consolidation Motion 29 ARTICLE IV CLASSIFICATION OF CLAIMS AND INTERESTS 29 4.1 Introduction 29 4.2 Unimpaired Classes of Claims and Interests 30 4.3 Impaired Classes of Claims 30 4.4 Impaired Classes of Claims and Interests 31 ARTICLE V PROVISIONS FOR TREATMENT OF CLAIMS AND INTERESTS 32 5.1 Class 1 (Secured Tax Claims) 32 5.2 Class 2 (Secured Claims) 32 5.3 Class 3 (Other Priority Claims) 32 5.4 Class 4 (Intercompany Claims) 33 5.5 Class 5 (Administrative Convenience Claims) 33 5.6 Class 6 (Workers’ Compensation Claims) 33 5.7 Class 7 (General Unsecured Claims (Mrs. Cubbison’s)) 34 5.8 Class 8 (Interests in Subsidiary Debtors) 34 5.9 Class 9 (Prepetition Lender Claims) 34 5.10 Class 10 (Capital Lease Claims) 35 5.11 Class 11a (Control Group Liability Claims) 35 5.12 Class 11b (Old Convertible Note Claims) 35 5.13 Class 11c (First Union Claims) 36 5.14 Class 11d (General Electric Claims) 36 5.15 Class 12 (Other Unsecured Claims) 37 5.16 Class 13a (Subordinated Debt Securities Claims) 37 5.17 Class 13b (Subordinated Equity Securities Claims) 37 5.18 Class 14 (Interests in Brands Preferred Stock) 37 5.19 Class 15 (Interests in IBC) 37 5.20 Special Provisions Regarding Insured Claims 37 5.21 Reservation of Rights 38 ARTICLE VI ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE OR MORE IMPAIRED CLASSES OF CLAIMS OR INTERESTS 38 A-vii PAGE 6.1 Impaired Classes of Claims Entitled to Vote 38 6.2 Classes Deemed to Accept Plan 38 6.3 Acceptance by Impaired Classes 39 6.4 Classes Deemed to Reject Plan 39 6.5 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code 39 6.6 Confirmability and Severability of a Plan 39 ARTICLE VII MEANS FOR IMPLEMENTATION OF THE PLAN 39 7.1 Continued Corporate Existence 39 7.2 Corporate Action 40 7.3 Certificate of Incorporation and Bylaws 40 7.4 Cancellation of Existing Securities and Agreements 40 7.5 Authorization and Issuance of New Common Stock 41 7.6 Rights Offering 42 7.7 Directors and Officers 46 7.8 Employment, Retirement, Indemnification and Other Agreements and Incentive Compensation Programs 47 7.9 Implementation of the Long Term Incentive Program 48 7.10 Termination of the SERP 48 7.11 Issuance of Junior Secured Notes, New Convertible Secured Notes, Class A Common Stock and Class B Common Stock 48 7.12 Post-Effective Date Financing 49 7.13 Restructuring Transactions 49 7.14 Preservation of Causes of Action 49 7.15 Exclusivity Period 50 7.16 Corporate Action 50 7.17 Effectuating Documents; Further Transactions 50 7.18 Exemption From Certain Transfer Taxes and Recording Fees 50 ARTICLE VIII UNEXPIRED LEASES AND EXECUTORY CONTRACTS 51 8.1 Assumed (Non-Union) Contracts and Leases 51 8.2 Rejected (Non-Union) Contracts and Leases 51 8.3 Assumption and Rejection of Union Contracts 52 8.4 Payments Related to Assumption of Executory Contracts and Unexpired Leases 52 8.5 Rejection Damages Bar Date 53 A-viii PAGE ARTICLE IX PROVISIONS GOVERNING DISTRIBUTIONS 53 9.1 Time of Distributions 53 9.2 No Interest on Claims 53 9.3 Disbursing Agent 54 9.4 Surrender of Securities or Instruments 54 9.5 Instructions to Disbursing Agent 54 9.6 Services of Indenture Trustees, Agents and Servicers 54 9.7 Record Date for Distributions to Holders of Old Convertible Notes 55 9.8 Claims Administration Responsibility 55 9.9 Delivery of Distributions 55 9.10 Procedures for Treating and Resolving Disputed and Contingent Claims 56 9.11 Fractional Securities; Fractional Dollars 57 ARTICLE X ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE CLAIMS 58 10.1 DIP Facility Claims 58 10.2 Professional Claims 58 10.3 Substantial Contribution Compensation and Expenses Bar Date 59 10.4 Other Administrative Claims 59 10.5 The ACE Insurance Program 59 ARTICLE XI IBC CREDITOR TRUST 60 11.1 Appointment of Trustee 60 11.2 Assignment of Trust Assets to the IBC Creditor Trust 60 11.3 The IBC Creditor Trust 61 11.4 The Trust Advisory Board 62 11.5 Funding of the Expense Advance 63 11.6 Repayment of Expense Advance 64 11.7 Distributions of Trust Assets 64 ARTICLE XII EFFECT OF THE PLAN ON CLAIMS AND INTERESTS 64 12.1 Revesting of Assets 64 12.2 Discharge of the Debtors 64 12.3 Compromises and Settlements 65 12.4 Release of Certain Parties 66 12.5 Releases by Holders of Claims 66 12.6 Setoffs 67 A-ix PAGE 12.7 Exculpation and Limitation of Liability 67 12.8 Indemnification Obligations 67 12.9 Injunction 68 12.10 Central States Settlement 68 ARTICLE XIII CONDITIONS PRECEDENT 69 13.1 Conditions to Confirmation 69 13.2 Conditions to Consummation 69 13.3 Waiver of Conditions to Confirmation or Consummation 71 ARTICLE XIV RETENTION OF JURISDICTION 71 ARTICLE XV MISCELLANEOUS PROVISIONS 73 15.1 Binding Effect 73 15.2 Modification and Amendments 73 15.3 Withholding and Reporting Requirements 74 15.4 Allocation of Plan Distributions Between Principal and Interest 74 15.5 Committees 74 15.6 Payment of Statutory Fees 74 15.7 Revocation, Withdrawal, or Non-Consummation 74 15.8 Notices 75 15.9 Term of Injunctions or Stays 77 15.10 Governing Law 77 15.11 No Waiver or Estoppel 77 A-x EXHIBITS Exhibit A-1 Nonexclusive List of Retained Actions and Avoidance Claims Exhibit A-2 Trust Avoidance Claims Exhibit B Schedule of Capital Leases Exhibit C Summary Description of Terms of Junior Secured Notes Exhibit D Summary Description of Long Term Incentive Plan Exhibit E Summary Description of Terms of New Convertible Secured Notes Exhibit F Summary Description of Restructuring Transactions Exhibit G Form of IBC Creditor Trust Agreement Exhibit H Form of Certificate of Incorporation Exhibit I Form of Bylaws Exhibit J Summary Description of Various Attributes of Class A Common Stock and Class B Common Stock Exhibit K Summary Description of Terms of Employment of Certain Key Executives Exhibit L Schedule of Assumed Unexpired Leases and Non-Union Executory Contracts Exhibit M Schedule of Union Contracts Subject to Motion to Reject A-xi INTRODUCTION Interstate Bakeries Corporation (“IBC”) and eight of its direct and indirect subsidiaries and affiliates, debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned jointly-administered chapter 11 reorganization cases, hereby propose the following reorganization plans for the resolution of outstanding creditor claims and equity interests against each of the Debtors. Reference is made to the Disclosure Statement distributed contemporarily herewith for a discussion of the Debtors’ history, business properties, results of operations, projections for future operations, risk factors, and a summary and analysis of this Plan and certain related matters, including distributions to be made under this Plan.Each Debtor is a proponent of a Plan contained herein within the meaning of section 1129 of the Bankruptcy Code.Capitalized terms used but not defined in this Introduction have the meanings ascribed to them in Article I of this Plan.The Debtors who are proponents of this Plan, their chapter 11 case numbers and their jurisdictions of incorporation or formation are as follows: Debtors (state of formation or incorporation) Bankruptcy Case No. Interstate Bakeries Corporation (Delaware) Case No. 04-45814 (JWV) Interstate Brands Corporation (Delaware) Case No. 04-45816 (JWV) IBC Sales Corporation (Delaware) Case No. 04-45817 (JWV) IBC Trucking, LLC (Delaware) Case No. 04-45818 (JWV) New England Bakery Distributors L.L.C. (Connecticut) Case No. 04-45819 (JWV) Baker’s Inn Quality Baked Goods, LLC (Delaware) Case No. 04-45820 (JWV) IBC Services, LLC (Missouri) Case No. 04-45821 (JWV) Armour and Main Redevelopment Corporation (Missouri) Case No. 04-45822 (JWV) Mrs. Cubbison’s Foods, Inc. (California) Case No. 06-40111 (JWV) This Plan contemplates the reorganization of each of the Debtors upon consummation of this Plan and the resolution of the outstanding Claims against and Interests in the Debtors pursuant to sections 1123, 1129 and 1141 of the Bankruptcy Code.This Plan further contemplates that holders of claims pursuant to the Debtors’ prepetition senior secured credit facility will receive a distribution of new junior secured debt obligations (i.e., the Junior Secured Notes), subordinated convertible secured debt obligations (i.e., the New Convertible Secured Notes) and Class A A-1 Common Stock to be issued by Reorganized IBC on the Effective Date; providedthat the amount of Class A Common Stock to be otherwise delivered to the Prepetition Lenders may be reduced to the extent Cash is paid to the Prepetition Lenders as a result of the Rights Offering of Class B Common Stock.Holders of General Unsecured Claims against the Debtors will receive Class B Common Stock, the right to purchase Class B Common Stock pursuant to the terms of the Rights Offering, and Trust Recoveries that are made available for distribution to beneficiaries of the IBC Creditor Trust.The existing common stock of IBC shall be cancelled.The Debtors’ equity interestholders shall not receive a distribution under this Plan. These reorganization cases have been consolidated for procedural purposes only and are being jointly administered pursuant to an order of the United States Bankruptcy Court for the Western District of Missouri.This Plan proposes, and its terms embody, a compromise and settlement of intercreditor issues (described more fully in Section 3.1 herein) relating to whether and to what extent the assets and liabilities of the Debtors and their estates should be substantively consolidated for purposes of distributions and voting under this Plan. However, whether the assets and liabilities of the Debtors and their Estates are actually substantively consolidated and the substantive consolidation compromise and settlement implemented will depend upon whether the holders of General Unsecured Claims in Classes 11a, 11b, 11c, 11d and 12 vote as Classes to accept this Plan.If either Class 11a, 11b, 11c or 11d votes as a separate Class to reject this Plan, or in the event that Class 12 votes separately as a Class to reject this Plan, then the proposed distributions under the substantive consolidation compromise and settlement will not be made with respect to such rejecting Class(es) or, in the event of Class 12’s rejection, as to any Class of General Unsecured Claims.Instead, the Debtors will prosecute the Substantive Consolidation Motion with respect to such rejecting Class(es) or, in the event Class 12 votes as a Class to reject this Plan, each holder of General Unsecured Claims.In such an event, each holder of a General Unsecured Claim will receive on account of its Allowed Claim, its Pro Rata share of General Unsecured Claims Plan Distribution Property allocable to its Class, as determined by the Bankruptcy Court. Under section 1125(b) of the Bankruptcy Code, a vote to accept or reject this Plan may not be solicited from a Claimholder or Interestholder until the Disclosure Statement has been approved by the Bankruptcy Court and distributed to Claimholders and Interestholders.ALL CLAIMHOLDERS WHO ARE ELIGIBLE TO VOTE ON THIS PLAN ARE ENCOURAGED TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN. Subject to the restrictions on modifications set forth in section 1127 of the Bankruptcy Code, Bankruptcy Rule 3019, and Article XV of this Plan, the Debtors expressly reserve their right to alter, amend or modify this Plan, one or more times, before this Plan’s substantial consummation. A-2 ARTICLE I DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME A. Scope of Definitions For purposes of this Plan, except as expressly provided or unless the context otherwise requires, all capitalized terms not otherwise defined shall have the meanings ascribed to them in Article I of this Plan.Any term used in this Plan that is not defined herein, but is defined in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules, as applicable.Whenever it appears appropriate from the context, each term stated in the singular or the plural includes the singular and the plural, and each pronoun stated in the masculine, feminine or neuter includes the masculine, feminine and neuter. B. Definitions 1.1“503 Deadline”shall have the meaning ascribed to it in Section 10.3hereof. 1.2“ACE Companies”means, collectively, ACE American Insurance Company, Indemnity Insurance Company of North America, and ESIS, Inc. and their respective affiliates. 1.3“ACE Insurance Program”means all insurance policies and all agreements, documents or instruments relating thereto including, without limitation, claims servicing agreements, that have been issued or entered into by the ACE Companies (or any of them) to or with one or more of the Debtors and their respective predecessors and/or affiliates. 1.4“Adequate Protection Claims” means rights of the Prepetition Lenders to receive adequate protection pursuant to the DIP Facility Order. 1.5“Administrative Claim”means a Claim for payment of an administrative expense of a kind specified in section 503(b) of the Bankruptcy Code and entitled to priority pursuant to section 507(a)(1) of the Bankruptcy Code, including, but not limited to, DIP Facility Claims, the actual, necessary costs and expenses, incurred after the Petition Date, of preserving the Estates and operating the business of the Debtors, including wages, salaries or commissions for services rendered after the commencement of the Chapter 11 Cases, Professional Claims, and all fees and charges assessed againstthe Estates under chapter 123 of title 28 of the United States Code, and all Allowed Claims that are entitled to be treated as A-3 Administrative Claims pursuant to a Final Order of the Bankruptcy Court under section 546(c)(2)(A) of the Bankruptcy Code. 1.6“Administrative Convenience Claim”means a Claim (other than a Claim based upon the Indenture) against the Debtors that otherwise would be included in the Classes of this Plan containing General Unsecured Claims that is (a) for $1,000 or less, or (b) for more than $1,000 if the holder of such Claim has made the Convenience Class Election on the Ballot provided for voting on this Plan within the time fixed by the Bankruptcy Court for completing and returning such Ballot, to accept the lesser of the allowed amount of such Claim or $1,000 in Cash in full satisfaction, discharge and release of such Claim. 1.7“Affiliates”shall have the meaning ascribed to such term by section 101(2) of the Bankruptcy Code. “Allocable Share” means the shares of New Common Stock available for purchase by each Rights Offering Participant pursuant to the Rights Offering as set forth in the Subscription Form and other documents distributed in connection with the Subscription Rights. 1.8“Allowed Claim”means a Claim or any portion thereof, (a) that has been allowed by a Final Order of the Bankruptcy Court (or such other court as a Reorganized Debtor and the holder of such Claim agree may adjudicate such Claim and objections thereto), or (b) which (i) is not the subject of a proof of claim timely filed with the Bankruptcy Court but (ii) is scheduled as liquidated and noncontingent, other than a Claim that is Scheduled at zero, in an unknown amount, or as disputed, but only to the extent such Claim is Scheduled as liquidated and noncontingent or (c) for which a proof of claim in a liquidated amount has been timely filed with the Bankruptcy Court pursuant to the Bankruptcy Code, any Final Order of the Bankruptcy Court or other applicable bankruptcy law, and as to which either (i) no objection to its allowance has been filed within the periods of limitation fixed by this Plan, the Bankruptcy Code or by any order of the Bankruptcy Court or (ii) any objection to its allowance has been settled or withdrawn, or has been denied by a Final Order, or (d) that is expressly allowed in a liquidated amount in this Plan. 1.9“Allowed Class Claim”means an Allowed Claim in the specified Class. 1.10“Alternative Proposal Procedures” means those certain procedures for approving higher or better funding proposals authorized by the Bankruptcy Court pursuant to theCommitment Letter Approval Order. 1.11“Avoidance Claims”means Causes of Action against Persons other than the Debtors arising under any of sections 502, 510, 541, 542, 543, 544, 545, 547 through 551 and 553 of the Bankruptcy Code, or under related state or federal statutes A-4 and common law, including fraudulent transfer laws, whether or not litigation is commenced to prosecute such Causes of Action, but excluding the Prepetition Lender Actions and any other Causes of Action otherwise assertable against the Prepetition Lenders.A nonexclusive list of Avoidance Claims to be retained by the Debtors is attached hereto as Exhibit A-1.An exclusive list of Avoidance Claims to be transferred to the IBC Creditor Trust is attached hereto as Exhibit A-2. 1.12“Ballot”means each of the ballot forms that are distributed to holders of Claims who are included in Classes that are entitled to vote to accept or reject this Plan. 1.13“Bankruptcy Code”means the Bankruptcy Reform Act of 1978, as amended and codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1330, as in effect on the date hereof but, with respect to amendments to the Bankruptcy Code subsequent to commencement of the Chapter 11 Cases, only to the extent that such amendments were made expressly applicable to bankruptcy cases which were filed as of the enactment of such amendments. 1.14“Bankruptcy Court”means the United States Bankruptcy Court for the Western District of Missouri. 1.15“Bankruptcy Rules”means the Federal Rules of Bankruptcy Procedure and the Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as amended, as applicable to the Chapter 11 Cases or proceedings therein, and the Local Rules of the Bankruptcy Court, as applicable to the Chapter 11 Cases or proceedings therein, as the case may be. 1.16“Brands”means Interstate Brands Corporation, one of the Debtors and a debtor-in-possession, Case No. 04-45816 (JWV). 1.17“Brands Preferred Stock” means the 6,026 shares of $4.80 dividend cumulative preferred stock of Brands authorized under Article IV of the restated certificate of incorporation ofBrands, as amended. 1.18“Business Day”means any day, excluding Saturdays, Sundays and legal holidays, on which commercial banks are open for business in New York City. 1.19“Capital Leases”means those certain non-operating lease agreementsscheduled on Exhibit Battached hereto, together with all related leases, lease amendments, lease supplements, memoranda of leases, mortgages, loan agreements, guarantees, guarantee and collateral agreements, and all other related loan, lease and security documents executed and delivered in connection therewith, as the same have been amended, amended and restated, modified or supplemented from time to time. A-5 1.20“Capital Lease Claim”means a Claim arising under or pursuant to a Capital Lease. 1.21“Cash”means legal tender of the United States. 1.22“Causes of Action”means any and all actions, proceedings, causes of action, suits, accounts, controversies, agreements, promises, rights to legal remedies, rights to equitable remedies, rights to payment and claims, whether known, unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured, and whether asserted or assertable directly or derivatively, in law, equity or otherwise. 1.23“Central States Plan” has the meaning ascribed to it in Section 12.10 hereof. 1.24“Certificate” has the meaning ascribed to it in Section 9.4 hereof. 1.25“Chapter 11 Case(s)”means the chapter 11 case(s) of the Debtors pending in the Bankruptcy Court. 1.26“Claim”means a claim against the Debtors (or all or any of them), whether or not asserted, as defined in section 101(5) of the Bankruptcy Code. 1.27“Claimholder”means a holder of a Claim. 1.28“Claims Objection Deadline”means that day which is one hundred eighty (180) days after the Effective Date, as the same may be from time to time extended by the Bankruptcy Court without further notice to parties in interest. 1.29“Class”means a category of Claimholders or Interestholders described in Article
